 



Exhibit 10.7: Base Salaries of Named Executive Officers
     Effective March 1, 2006, the following are the base salaries (on an annual
basis) of the named executive officers (as defined in Item 402(a)(3) of
Regulation S-K) of Alliance Bankshares Corporation.

         
Thomas A. Young, Jr.
  $ 275,000  
President & CEO
       
Paul M. Harbolick, Jr.
  $ 180,000  
Executive Vice President
       
Frank H. Grace, III
  $ 184,450  
President, Alliance Home Funding, LLC
       
Craig W. Sacknoff
  $ 144,305  
Senior Vice President
       
John B. McKenney, III
  $ 140,000  
Senior Vice President & Chief Credit Officer
       

 